Opinion filed June 26, 2008











 








 




Opinion filed June 26,
2008
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00335-CR
                                                    __________
 
                                    JOSE O. MURGIA, JR., Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 39th District Court
 
                                                       Stonewall
County, Texas
 
                                                     Trial
Court Cause No. 1840
 

 
                       M E M O R A N D U M   O P
I N I O N  O N   T H E   M E R I T S
The jury convicted Jose O. Murgia, Jr.[1]
of the offense of assault on a public servant and assessed his punishment at
confinement for five years and a $5,000 fine.  We affirm.
Appellant was represented at trial and initially on
appeal by retained counsel.  Retained counsel withdrew on March 29, 2007, and
appellant has represented himself since that date. 




On December 13, 2006, the trial court denied
appellant=s motion for a free reporter=s record on appeal.  This court affirmed that order.  Murgia v.
State, No. 11-06-00335-CR,  2008 WL 274798 (Tex. App.CEastland Jan. 31, 2008, no pet.).  In that opinion, appellant was
directed to file the reporter=s record from the trial on the merits on or before
March 3, 2008.  No reporter=s record on the merits has been filed.  Pursuant to Tex. R. App. P. 37.3(c), we find that
the failure to file the reporter=s record is due to appellant=s actions.   As he failed to file the reporter=s record by the due date, appellant was advised that the appeal would
proceed on the clerk=s record alone. 
In his sole issue on appeal, appellant argues that
there was insufficient evidence to convict him Abeyond a
reasonable doubt.@  Appellant contends that there is Aabsolutely@ no evidence to support his conviction and that Aa misjudgment was made.@ 
The State correctly points out in its brief that,
without the reporter=s record from the trial itself, the record before
this court is not sufficient for this court to conduct a sufficiency of the
evidence review.  As noted above, this court=s lack of a
complete record is due to appellant=s actions.  Appellant=s sole issue
is overruled.
The judgment of the trial court is affirmed.
 
PER CURIAM
 
June 26, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.
 




[1]Appellant=s
last name is spelled both AMurgia@ and AMurguia.@